[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT



                                  No. 96-5415


                     D. C. Docket No. 96-6464-CV-KLR



JAMIE BABICZ, JENNIFER BABICZ, by and through their parents and
friends, Jerome Babicz and Joyce Babicz, JEROME BABICZ,
individually, JOYCE BABICZ, individually,

                                                      Plaintiffs-Appellants,

                                     versus

THE SCHOOL BOARD OF BROWARD COUNTY, FRANK PETRUZIELO, in his
official capacity as Superintendent of the Broward County Public
Schools, DANIEL O'KEEFE, in his official capacity as Principal of
Ramblewood Middle School, a Broward County Public School,

                                                        Defendants-Appellees.



             Appeal from the United States District Court
                 for the Southern District of Florida

                             (February 26, 1998)



Before DUBINA and BARKETT, Circuit Judges, and HILL, Senior Circuit
Judge.

PER CURIAM:

   In 1996, Appellants Jerome and Joyce Babicz, on behalf of their children, Jamie

and Jennifer, filed a civil rights action under 42 U.S.C. § 1983 against the School
Board of Broward County, Florida (School Board), Dr. Frank R. Petruzielo (School

Superintendent), and Mr. Daniel O’Keefe (Principal), for their alleged failure to

provide the Babicz children with equal educational opportunities under Section 504

of the Rehabilitation Act (Section 504), 29 U.S.C. § 7941, and Title II of the

Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12131, et seq.2 On the basis

that the Babiczes failed to exhaust their administrative remedies under Section

1415(f)3 of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400,

the district court dismissed their complaint (without prejudice) for lack of subject



       1
         The Rehabilitation Act provides that “[n]o otherwise qualified individual with a
disability in the United States . . . shall, solely by reason of her or his disability, be excluded
from the participation in, be denied the benefit of, or be subjected to discrimination under any
program or activity receiving Federal financial assistance . . . .” 29 U.S.C. § 794.
       2
         The ADA provides that “[s]ubject to the provisions of this subchapter, no qualified
individual with a disability shall, by reason of such disability, be excluded from participation in
or be denied the benefits of the services, programs, or activities of a public entity, or be subjected
to discrimination by any such entity.” 42 U.S.C. § 12132.
       3
        This section, titled “Effect on other laws,” reads:

       Nothing in this chapter shall be construed to restrict or limit the rights,
       procedures, and remedies available under the Constitution, title V of the
       Rehabilitation Act of 1973 [29 U.S.C.A. § 790 et seq.], or other Federal statutes
       protecting the rights of children and youth with disabilities, except that before the
       filing of a civil action under such laws seeking relief that is also available under
       this subchapter, the procedures under subsections (b)(2) and (c) of this section
       shall be exhausted to the same extent as would be required had the action been
       brought under this subchapter.

20 U.S.C. § 1415(f).

                                                  2
matter jurisdiction.4 We affirm.

                I. FACTUAL AND PROCEDURAL BACKGROUND

      At the time the complaint was filed, Jamie and Jennifer were students at

Ramblewood Middle School, a Broward County public school. The sisters have

chronic asthma, a respiratory illness affecting their breathing and lung capacity,

allergies, migraine syndrome and sinusitis.5 Understandably, they miss a significant

number of school days. Recognizing that Jamie and Jennifer have “disabilities that

limit a major life activity,” the school issued written formal accommodations for the

girls (Section 504 plans).6 The complaint, seeking compensatory damages and

injunctive relief, alleges that the school failed to implement the Section 504 plans and

retaliated against Mrs. Babicz7 and the girls after they hired an attorney.8 The district

       4
        In 1990, Congress changed the name of the Education of the Handicapped Act (EHA),
Pub.L. No. 101-476, 104 Stat. 1141 (1990), to the IDEA.
       5
        The complaint alleges they are “qualified persons with disabilities” within the meaning
of Section 504 and the ADA.
       6
       While at home, the 504 plans provided the girls with notice of their assignments and
make-up work. While at school, the 504 plans provided them with access to inhalers, nebulizers
and oxygen to manage their asthma medically.
       7
        The complaint alleges that Mrs. Babicz was forced out of her position as PTA president;
was restricted from moving freely within the school, followed sometimes by school personnel;
and was denied a visitor’s pass on two occasions to attend a pre-arranged teacher conference.
       8
        The complaint alleges that both girls entered a school contest sponsored by the National
PTA; that the national rules were not followed, and as a result, the girls were excluded from
receiving awards. Jamie was accused of plagiarism, was denied a spot on the school’s basketball

                                               3
court granted the Appellees’ motion to dismiss for lack of subject matter jurisdiction

on the basis that the Babiczes failed to exhaust their administrative remedies under

Section 1415(f) of the IDEA.

                               II. STANDARD OF REVIEW

   We review the district court grant of the Appellees’ motion to dismiss for lack of

subject matter jurisdiction de novo. Barnett v. Bailey, 956 F.2d 1036, 1039 (11th Cir.

1992).

                                      III. DISCUSSION

  The issue on appeal is whether the Babiczes must first exhaust their administrative

remedies under Section 1415(f) of the IDEA before presenting federal claims

regarding the denial of publicly financed special education under Section 504 and the

ADA. See Smith v. Robinson, 468 U.S. 992, 1009 (1984). While one of first

impression in this circuit, this issue has been thoughtfully considered by both the

Second Circuit in Hope v. Cortines, 69 F.3d 687 (2d Cir. 1995)9 and the Seventh

Circuit in Charlie F. by Neil F. v. Board of Educ. of Skokie School District 68, 98 F.3d

989 (7th Cir. 1996). Both circuits concluded that claims asserted under Section 504


team under suspicious circumstances and was told her mother was not welcome on campus. The
complaint alleges that this retaliation resulted in increased asthma attacks.
       9
        The Second Circuit in essence affirms on the basis of the district court opinion that
contains a detailed analysis. Hope, 872 F.Supp. 14, 18-22 (E.D.N.Y. 1995).

                                                4
and/or the ADA are subject to Section 1415(f)’s requirement that litigants exhaust the

IDEA’s administrative procedures to obtain relief that is available under the IDEA

before bringing suit under Section 504 and/or the ADA.10 Hope, 69 F.3d at 688;

Charlie F., 98 F.3d at 992.11 We agree.

                                                IV.

   The district court’s dismissal of the Babicz’ complaint without prejudice for lack

of subject matter jurisdiction is affirmed.

   AFFIRMED.




       10
            Any student who wants “relief that is available under” the IDEA must use the IDEA’s
administrative system, even if he invokes a different statute. Charlie F., 98 F.3d at 991. IDEA
defines the term “children with disabilities” with two prongs. The first prong includes those
suffering from a long list of handicaps and “other health impairments” such as asthma, 20 U.S.C.
§ 1401 (a)(1)(A)(I); see also 34 C.F.R. § 300.7(b)(8), and, the second prong includes those,
“who, by reason thereof, need special education and related services.” 20 U.S.C. § 1401
(a)(1)(A)(ii). We find the Babicz’ argument that they do not fit within the ambit of IDEA as they
do not require “special education and related services” as a result of their disabilities, just
“related services,” to be meritless. Implicit in this legal strategy to avoid IDEA is an apparent
desire for compensatory damages not available under IDEA. See Waterman by Waterman v.
Marquette-Alger Intermediate School Dist., 739 F.Supp. 361, 365 (W.D. Mich. 1990)(“EHA
exhaustion must occur before plaintiffs may file an action under any other federal law seeking
relief that is also available under the EHA . . . The fact that plaintiffs seek a particular type of
relief . . . not available under EHA . . . is immaterial. To hold otherwise would allow EHA
plaintiffs to frustrate Congressional purpose by bypassing the administrative process in virtually
every case containing EHA, section 504, or section 1983 damages claims”)(citations omitted).
       11
          The Seventh Circuit disagreed with the district court over the question of subject-matter
jurisdiction. It vacated its judgment and remanded with instruction to dismiss for failure to
exhaust IDEA’s administrative remedies.

                                                 5